

115 HRES 1022 IH: Condemning the ongoing illegal occupation of Crimea by the Russian Federation.
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1022IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mr. Joyce of Ohio submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Oversight and Government Reform, Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the ongoing illegal occupation of Crimea by the Russian Federation.
	
 Whereas, in February 2014, unidentified Russian armed forces entered Ukrainian territory and took control of key military and government infrastructure in the Crimean peninsula of Ukraine;
 Whereas, in March 2014, the Parliament of the Russian Federation gave rubber-stamp approval to President Vladimir Putin’s request to use military force against Ukrainian territory ostensibly because of the threat of violence from ultranationalists;
 Whereas, on March 27, 2014, the United Nations General Assembly adopted Resolution 68/262 calling on states and international organizations not to recognize any change in Crimea’s status and affirmed the commitment of the United Nations to recognize Crimea as part of Ukraine;
 Whereas the Russian Federation’s illegal invasion and annexation of Crimea has been widely seen as an effort to stifle the spread of prodemocracy developments across Ukraine in 2014 in the wake of the Euromaidan protests;
 Whereas the Russian Federation is a signatory to the 1994 Budapest Memorandum and thus committed to respect the independence, sovereignty, and borders of Ukraine and to refrain from threats, coercive economic actions, or the use of force against Ukraine’s territorial integrity and political independence;
 Whereas the Russian Federation committed in the 1975 Final Act of the Conference for Security and Cooperation in Europe (Helsinki Final Act) to respect the sovereign equality and territorial integrity of other participating states;
 Whereas the Russian Federation’s obligations under the Charter of the United Nations prohibit the threat or use of force against the territorial integrity and political independence of other states;
 Whereas the Russian Federation’s ongoing illegal occupation of Crimea in Ukraine has been widely condemned by the international community as illegal acts;
 Whereas the United States and the European Union have imposed sanctions on individuals and entities who have enabled the illegal invasion, annexation, and occupation of Crimea;
 Whereas the Department of State has stated in its Country Reports on Human Rights Practices that security services and local authorities in Crimea installed by the Government of the Russian Federation have worked to consolidate control over Crimea and continued to restrict human rights by imposing repressive Federal laws of the Russian Federation on the Ukrainian territory of Crimea” and that “the most significant human rights problems in Crimea [were] related directly to the Russian occupation;
 Whereas the Department of State has described “an extensive campaign of intimidation to suppress dissent and opposition to the occupation” that has been carried out by Russian security services inside Crimea, including the use of torture and physical abuse, kidnapping, disappearances, and deportations, and reporting from independent human rights groups inside and outside Crimea has documented such alleged human rights violations by Russian security services and paramilitary groups;
 Whereas the campaign of intimidation in Crimea has resulted in the prosecution and imprisonment of individuals who oppose or criticize the occupation or support Ukrainian sovereignty as well as the transfer of some individuals from Crimea to Russian Federation territory for prosecution and imprisonment;
 Whereas the Department of State has noted that illegal occupying authorities in Crimea have also restricted the fundamental human rights of particular groups, including ethnic Ukrainians and Crimean Tatars, “particularly regarding expressions of nationality and ethnicity, and subjected them to systematic discrimination”;
 Whereas human rights groups have cited that such discrimination has been carried out in myriad ways, including through the outlawing in 2016 of the elected representative body (Mejlis) of the Crimean Tatar people, the closing of Crimean Tatar and Ukrainian-language schools, and forced conscription;
 Whereas the Department of State and other international human rights groups have noted further continuing human rights concerns in Crimea, including the suppression of independent media and civil society through harassment and harsh administrative measures, politicized and unfair judicial processes, and poor prison conditions;
 Whereas the Government of the Russian Federation has worked to extend Russian citizenship to individuals inside Crimea and deprived access to public services of those who refuse such citizenship;
 Whereas civil society groups have alleged that the Government of the Russian Federation has encouraged Russian citizens to relocate to the Crimean peninsula and has supported the physical destruction of historical sites in Crimea, ostensibly to influence the demographics and political character of the region in favor of the Kremlin; and
 Whereas the Government of the Russian Federation has supported the development of infrastructure and institutional ties between Crimea and the Russian Federation, including the opening of a road and rail bridge over the Kerch Strait on May 15, 2018: Now, therefore, be it
		
	
 That the House of Representatives— (1)reiterates that Crimea is part of the sovereign territory of Ukraine;
 (2)stresses that United States policy should remain that Crimea is part of Ukraine and should reject attempts to change the status, demographics, or political nature of Crimea;
 (3)reaffirms respect for the values of democracy, human rights, and rule of law that all individuals in Crimea deserve, including non-Russian ethnic groups and religious minorities;
 (4)condemns all human rights violations against individuals in Crimea, and underscores the culpability of the Russian Federation for such violations while this territory is under illegal Russian occupation;
 (5)calls on the Government of the Russian Federation to immediately respect the political and human rights of individuals in Crimea, including those detained in Crimea or who have been transferred from Crimea to the territory of Russia, and to cease efforts to restrict dissent or change the demographic or political nature of the peninsula;
 (6)urges the United States Government, in coordination with the European Union, NATO, and members of the international community, to prioritize efforts to prevent the further consolidation of illegal occupying powers in Crimea, reaffirm unified opposition to the actions of the Russian Federation in Crimea, and secure the human rights of individuals there;
 (7)welcomes the sanctions that have been imposed and maintained to date by the United States and the European Union against individuals engaged in furthering the illegal occupation of Crimea by the Russian Federation;
 (8)calls on the United States Government to continue to use relevant sanctions authorities codified in the Countering America’s Adversaries Through Sanctions Act of 2017 (Public Law 115–44), as well as under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note), to address and deter those engaged in furthering the illegal occupation of Crimea and human rights abuses and corruption committed in Crimea or against individuals from Crimea;
 (9)welcomes further efforts by the United States Government to encourage the European Union to impose additional Crimea-related sanctions; and
 (10)calls upon the United States Government to declare it the foreign policy of the United States to never recognize the illegal annexation of Crimea by the Russian Federation, similar to the 1940 Welles Declaration in which the United States refused to recognize the Soviet annexation of the Baltic States.
			